



COURT OF APPEAL FOR ONTARIO

CITATION: Reeve v. Co-operators Insurance
    Company, 2013 ONCA 752

DATE: 20131216

DOCKET: C57425

Juriansz, Hourigan and Benotto JJ.A.

BETWEEN

Carol Reeve

Plaintiff (Appellant)

and

Co-operators Insurance Company and Unique
    Chrysler

Defendant (Respondent)

Jane Poproski, for the appellant

Donna M. Kraft, for the respondent

Heard and endorsed orally:  December 9, 2013

On appeal from the order of Justice Gerald E. Taylor of
    the Superior Court of Justice, dated March 31, 2013.

ENDORSEMENT

[1]

Carol Reeve appeals the decision of Justice Taylor granting summary
    judgment and denying her claim as against Co-operators Insurance Company for
    disability benefits.

[2]

The appellant submits that the motion judge erred in failing to
    appreciate the duty to inform in insurance law. Specifically, she argues that
    Co-operators had a duty to inform her directly regarding a potential claim for
    benefits and that until such time as they have done so, the limitation period
    for a claim for such benefits does not begin to run.

[3]

We dismiss the appeal for the following reasons.

[4]

There is no common law duty on a group disability insurer to inform an
    insured of each individual potential claim for benefits in these
    circumstances.  The decision in
Smith v. Co-operators Life General
    Insurance Co.
, [2002] 2 S.C.R. 129 relied upon by the appellant in support
    of this proposition was made in the context of the specific language contained
    in s. 71 of the
Statutory Accident Benefits Schedule
. In the present
    case, the policy content and notification obligations of a disability insurer
    are set forth in ss. 296 and 298 of Part VII of the
Insurance Act
. The
    unchallenged evidence of the benefits administrator was that there was
    compliance with those provisions and the appellant does not dispute that the
    insurer is, in fact, in compliance.

[5]

The appeal is dismissed.

[6]

Costs are payable by the appellant to Co-operators and are fixed at
    $7,500 all inclusive.

Juriansz
    J.A.

Hourigan
    J.A.

M.L.
    Benotto J.A.


